USCA11 Case: 20-11836      Date Filed: 12/09/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-11836
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM BROXTON,
a.k.a. William Green,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
              for the Middle District of Georgia
           D.C. Docket No. 7:04-cr-00020-HL-TQL-2
                   ____________________
USCA11 Case: 20-11836        Date Filed: 12/09/2021     Page: 2 of 3




2                      Opinion of the Court                20-11836


Before JILL PRYOR, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
       William Broxton appeals the district court’s denial of his mo-
tion for a reduced sentence under Section 404(b) of the First Step
Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (“First Step Act”). He
argues that his conviction under 21 U.S.C. § 841(b)(1)(C) is a “cov-
ered offense” under the First Step Act because the Fair Sentencing
Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (“Fair Sentencing
Act”) modified the drug quantities in the subsections cross-refer-
enced by Section 841(b)(1)(C). Because the Supreme Court re-
cently foreclosed that argument in Terry v. United States, 141 S.
Ct. 1858, 1862-64 (2021), we affirm.
        In 2005, Broxton was convicted and sentenced for–among
other things–two counts of possessing with intent to distribute
crack cocaine, both in violation of 21 U.S.C § 841(a) & (b)(1)(C). In
2018, Broxton filed a motion for a sentence reduction under the
First Step Act, in which he argued that his Section 841(b)(1)(C) con-
viction was for a “covered offense.” The district court disagreed,
concluding instead that the First Step Act did not encompass con-
victions under Section 841(b)(1)(C). It therefore held that Broxton
was ineligible for a sentence reduction and denied his motion.
Broxton appeals that denial and argues that his Section
841(b)(1)(C) conviction was for a “covered offense.” In Terry, the
Supreme Court expressly held that a conviction for a violation
of Section 841(b)(1)(C) is not for a “covered offense” under the
USCA11 Case: 20-11836        Date Filed: 12/09/2021     Page: 3 of 3




20-11836               Opinion of the Court                        3

Act. See 141 S. Ct. at 1862-64. Terry has therefore foreclosed Brox-
ton’s argument.
        Finally, to the extent that Broxton argues that the district
court should have held a hearing, it was not required to do so be-
fore denying his motion. See United States v. Denson, 963 F.3d
1080, 1086-88 (11th Cir. 2020). And because Broxton is ineligible for
relief under the Act, we do not reach his arguments as to whether
the district court could apply the sentencing package doctrine to
reduce his sentences for counts unaffected by the Act.
      AFFIRMED.